Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 06-1128

              RUBY M. ANDREWS AND BRIAN J. ANDREWS,

                       Plaintiffs, Appellants,

                                      v.

               THE CITY OF CALAIS, MAINE, ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]


                                   Before

                        Selya, Circuit Judge,
                  Campbell, Senior Circuit Judge,
                     and Lipez, Circuit Judge.


     Ruby M. Andrews and Brian J. Andrews on brief pro se.
     Edward R. Benjamin, Jr. and Thompson & Bowie, LLP on brief for
appellees.


                           September 1, 2006
           Per Curiam. Plaintiffs Ruby and Brian Andrews appeal the

district court's grant of summary judgment in favor of defendants--

the City of Calais, Maine, the Calais Police Department, and three

individual police officers--in this action brought under 42 U.S.C.

§ 1983. Plaintiffs alleged that the defendant police officers used

excessive force and lacked probable cause to arrest Brian Andrews

for   operating   a   motor   vehicle   while   intoxicated.   They   also

attempted to assert theories of municipal liability.             We have

carefully reviewed the record and the parties' submissions and,

essentially for the reasons stated in the Magistrate Judge's

November 9, 2005, Recommended Decision, we affirm. See 1st Cir. R.

27(c).




                                    -2-